Howe, J.
The defendant, having been indicted and tried for murder, found guilty without capital punishment and sentenced to hard labor for life, has appealed. There are no bill's of exceptions in the-record, nor any assignment of error. There appears to have been a. motion filed in arrest of judgment. What disposition was made of it,, does not distinctly appear and perhaps in strictness it might be deemed to have been abandoned. However, granting that it was urged and overruled, we see no error in the judgment. The motion was founded on the allegation that the prisoner was not served with a» *195true copy of tlie venire and indictment. This was no ground for a motion in arrest.' 8 Bob. 513. The record shows that the prisoner was duly served with copy of indictment and venire and does not show that he made any complaint in such form that we can pass upon it, until.after conviction. 6 An. 690; 12 An. 679; 14 An. 667. Judgment affirmed.